 1   COLT B. DODRILL, ESQ.
     Nevada Bar No. 9000
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     cbdodrill@wolfewyman.com
 5
     Attorneys for Defendants
 6   DITECH FINANCIAL LLC; and
     MORTGAGE ELECTRONIC
 7   REGISTRATION SYSTEMS, INC.

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9

10   VICTORIA GIAMPA,                                         Case No.: 2:17-cv-01208-MMD-CWH
11                      Plaintiff,
       v.                                                     ORDER GRANTING MOTION TO
12                                                            EXPUNGE LIS PENDENS IN CLOSED
     MIDFIRST BANK; FANNIE MAE, FANNIE                        MATTER
13   MAE AS TRUSTEE FOR SECURITIZED
     TRUST, FANNIE MAE REMIC PASS-
14   THROUGH CERTIFICATES 2006-123 TRUST;
     COUNTRYWIDE SERVICING CORP., BANK
15   OF AMERICA CORPORATION; BANK OF
     AMERICA.N.A., BAC HOME LOANS
16   SERVICING, LP; RECONTRUST COMPANY,
     N.A.; GREEN TREE SERVICING, LLC; DITECH
17   FINANCIAL, LLC; MORTGAGE ELECTRONIC
     REGISTRATION SYSTEM,(“MERS”);
18   NATIONAL DEFAULT SERVICING
     CORPORATION; AND DOES 1 THROUGH 100
19   INCLUSIVE, et al.,
20                      Defendants.
21

22               Judgment having been entered in this case in favor of all Defendants, Defendant, DITECH
23                                                                             June 10, 2019
     FINANCIAL, LLC (“DITECH”)having filed a Motion to Expunge Lis Pendens on _____________
24             82
     (ECF No. _____.), the Court having considered the moving papers, its own files, and good cause
25   appearing therefore, ORDERS as follows:
26               1.     The Court grants MERS’ Motion to Expunge Lis Pendens and enters an order
27   expunging, canceling, and discharging the Notice of Pendency of Action recorded on June 6, 2017
28   with the Clark County Recorder’s Office as Instrument No. 20170606-0002512 as to a certain parcel

                                                         1
     3363909.1
 1   of real property with Assessor’s Parcel No. 178-05-718-011.

 2               2.    The Court grants MERS’ Motion to Expunge Lis Pendens and enters an order

 3   expunging, canceling, and discharging the Notice of Pendency of Action recorded on August 9, 2017

 4   with the Clark County Recorder’s Office as Instrument No. 20170809-0001013 as to a certain parcel

 5   of real property with Assessor’s Parcel No. 178-05-718-011.

 6               IT IS THEREFORE ORDERED that MERS’ Motion to Expunge Lis Pendens is hereby

 7   granted.

 8               IT IS FURTHER ORDERED the Lis Pendens recorded on June 6, 2017 with the Clark

 9   County Recorder’s Office as Instrument No. 20170606-0002512 is hereby expunged.

10               IT IS FURTHER ORDERED the Lis Pendens recorded on August 9, 2017 with the Clark

11   County Recorder’s Office as Instrument No. 20170809-0001013 is hereby expunged.

12               IT IS FURTHER ORDERED that a copy of this Order may be recorded with the Clark

13   County’s Recorder’s Office in the applicable chain of title.

14               IT IS SO ORDERED.

15

16           June 11, 2019
     DATED: _________________                               ____________________________________
                                                            UNITED STATES DISTRICT JUDGE
17
     Submitted by:
18

19    WOLFE & WYMAN LLP

20
      By:
21          COLT B. DODRILL, ESQ.
            Nevada Bar No. 9000
22
            WOLFE & WYMAN LLP
23          6757 Spencer Street
            Las Vegas, NV 89119
24          Tel: (702) 476-0100
            Fax: (702) 476-0101
25          cbdodrill@wolfewyman.com
26
            Attorneys for Defendants
27          DITECH FINANCIAL, LLC; and
            MORTGAGE ELECTRONIC
28          REGISTRATION SYSTEMS, INC.

                                                        2
     3363909.1
 1                                       CERTIFICATE OF SERVICE

 2               On June 5, 2019, I served the foregoing [PROPOSED] ORDER GRANTING MOTION

 3   TO EXPUNGE LIS PENDENS IN CLOSED MATTER by the following means to the persons as

 4   listed below:

 5                    a.     EFC System (you must attach the “Notice of Electronic Filing,” or list all

 6   persons and addresses and attach additional paper if necessary):

 7               Gregory L Wilde   efilenv@tblaw.com

 8               Darren T Brenner              darren.brenner@akerman.com, akermanlas@akerman.com,
                 ariel.stern@akerman.com, erin.abugow@akerman.com, jennifer.richardson@akerman.com,
 9               tracey.wayne@akerman.com

10               Kevin S. Soderstrom   kss@tblaw.com, efilenv@tblaw.com

11               Brandon Phillips          blp@abetterlegalpractice.com, admin@abetterlegalpractice.com,
                 associate@abetterlegalpractice.com, reception@abetterlegalpractice.com
12
                 Jesse A. Ransom               jesse.ransom@akerman.com, akermanLAS@akerman.com,
13               brieanne.siriwan@akerman.com,                            erin.abugow@akerman.com,
                 jennifer.richardson@akerman.com, tracey.wayne@akerman.com
14

15               b.    United States Mail, postage fully pre-paid (List persons and addresses.   Attach

16   additional paper if necessary):

17

18
                                                   Kathy A. Hagmaier
19                                                 An employee of WOLFE & WYMAN LLP
20

21

22

23

24

25

26
27

28

                                                        3
     3363909.1
